In a proceeding to review a determination of the New York City Transit Authority by which respondent was passed over or rejected for appointment as a transit patrolman, the Authority appeals from an order annulling the determination and directing the appointment of respondent to such position. Order modified on the law by striking from the ordering paragraph everything following the word “ annulled ”. As so modified, order unanimously affirmed, without costs, and matter remitted to appellant for appropriate action not inconsistent herewith. Appellant rejected respondent because it believed him to be morally disqualified on two grounds: (1) that during his early youth he had been adjudged a wayward minor, and (2) that during the same period he had contracted a social disease. As to the first ground, section 913-dd of the Code of Criminal Procedure expressly prescribes that a person who has been adjudged a wayward minor shall not thereby be disqualified from holding public office or employment. In effect, this statute, for the purpose of determining fitness and eligibility for public office or employment, obliterates the transgressions which gave rise to the adjudication. Respondent is entitled to all the protection which the statute affords. For the appellant now to draw any inference adverse to the respondent’s character by reason of his derelictions when a minor is to deny to respondent the protection of the statute, to ignore its beneficent purpose and to violate the fundamental public policy which it so clearly manifests. As to the second ground, to reject or pass over this respondent because he contracted a social disease during his youth is wholly arbitrary, particularly in the light of the undisputed facts that (1) he has since led a most exemplary life, (2) he has *954served his country in its armed forces, (3) he is married and is raising two children and (4) he is well established and well regarded in the community. Present — Nolan, P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ.